EXHIBIT 10.2

BEACON ROOFING SUPPLY, INC. EXECUTIVE ANNUAL INCENTIVE PLAN

The following is a description of the Beacon Roofing Supply, Inc. Executive
Annual Incentive Plan:

The Beacon Roofing Supply, Inc. Executive Annual Incentive Plan (the “Plan”)
provides for the payment of annual cash incentives to employees who are
considered Executive Officers. The Plan is administered by the Board of
Directors, which has full authority to select participants, set incentive
targets, fix performance targets, and, when deemed appropriate under the
totality of the circumstances, pay discretionary incentives. The Board receives
recommendations from the Compensation Committee.

A target incentive amount is set for each Executive Officer. Of this target
incentive amount, 60% is earned if the Company achieves the Company-wide
adjusted earnings before interest, taxes, depreciation and amortization
(“AEBITDA”) target, 20% is earned if the Company achieves the Company-wide
operating working capital as a percentage of net sales target (“Operating
Working Capital”), and 20% is earned on qualitative performance evaluations of
strategic performance goals. AEBITDA is non-GAAP financial measure that is
reported in the Company’s consolidated financial statements. The numerator in
the Operating Working Capital calculation is defined as inventory plus accounts
receivable less accounts payable, as reported in the Company’s consolidated
financial statements.  The Operating Working Capital calculation is based on
thirteen (13) month average Operating Working Capital divided by trailing twelve
(12) month net sales, as reported in the Company’s consolidated financial
statements. Performance evaluations on our Chairman and our Chief Executive
Officer are completed by the Compensation Committee, and the performance
evaluations of the other Executive Officers are completed by our Chief Executive
Officer. The qualitative performance evaluations of the strategic performance
goals consider such factors as leadership and skills demonstrated in the
individual’s role with the Company, long-range planning and vision, departmental
and staff development and professionalism.

If the AEBITDA target is not met at the 100% level, the participant’s incentive
with respect to that target is prorated on a straightline basis if the
participant achieves a range of 80% to 100% of target, with no incentive paid at
or less than 80% of target. If the Operating Working Capital target is not met
at the 100% level, the participant’s incentive with respect to that target is
prorated on a straightline basis if the participant achieves a range of 0 bps to
30 bps above target, with no incentive paid at or above 30 bps above target. In
addition, each Executive Officer (excluding our Chairman) can receive an
additional incentive above the target incentive amount if: (i) actual AEBITDA
exceeds 100% of AEBITDA target (in an amount up to 100% of the AEBITDA portion
of the target incentive on a straight-line basis if actual AEBITDA performance
is 120% of the AEBITDA target); and/or (ii) actual Operating Working Capital
exceeds 100% of Operating Working Capital target (in an amount up to 100% of the
Operating Working Capital portion of the target incentive on a straight-line
basis if actual Operating Working Capital performance is 50 bps below the
Operating Working Capital target); and/or (iii) an additional incentive if
qualitative performance goals are exceeded (in an amount up to 20% of the
qualitative portion of the target incentive if actual qualitative goals
performance is 120% of target performance).

 